Appeal from an order of the Supreme Court, Erie County (Joseph R. Glownia, J.), entered October 31, 2007 in a personal injury action. The order denied the motion of defendants for leave to amend the answer.
Now, upon the stipulation to vacate the order appealed from signed by the attorneys for the parties on January 10, 20 and 27, 2009 and the order of Supreme Court, Erie County (Joseph R. Glownia, J.), entered February 25, 2009 vacating said order,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation and order. Present—Smith, J.E, Centra, Fahey, Peradotto and Pine, JJ.